DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 9, 2020 has been entered. The original restriction election is carried over from the response to the office action mailed on March 22, 2019.
Claims 5, 14, and 16-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments over the 35 U.S.C. 102(a) rejection of claims 5, and 19 over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012) is not persuasive. Therefore, the rejection is herewith maintained.   Applicnat argues “AMKL is divided into two major subgroups: AMKL in patients with Down syndrome (DS-AMKL) and AMKL in patients without DS (non-DS-AMKL). As shown in Exhibits A and B filed herewith, MYC has not been identified as a genetic driver of either DS-AMKL or non-DS-AMKL. Nowhere does Wen et al. teach or even mention the MYC gene.”  In order to respond to Applicant’s argument the Salvatori   et al. (“Critical Role of c-Myc in Acute Myeloid Leukemia Involving Direct Regulation of miR-26a and Histone Methyltransferase EZH2.” Genes & cancer vol. 2,5 (2011): 585-92) reference is 
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5-8, 14-17 and 21-28 over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591) is not persuasive. Therefore, the rejection is herewith maintained. 
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5-8, 14-17 and 21-28 over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591), and Li et al. (A global transcriptional regulatory role for c-Myc in Burkitt's lymphoma cells. Proc Natl Acad Sci U S A. 2003;100(14):8164-8169) is not persuasive. Therefore, the rejection is herewith maintained. 
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5-8, 14-17 and 21-28 over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591) ) is not persuasive. Therefore, the rejection is herewith maintained. 



Applicant argues a showing that Myc is a substrate of ROCK and activated by ROCK, would not lead one of skill to expect that a cancer with Myc overexpression would be specifically killed by contact with DMF,  given the complexity of Myc signaling and the general differences in cell motility and proliferation pathways verses survival and apoptotic pathways in cancer cells. A synthetic lethal interaction as instantly claimed between ROCK inhibitors and Zhang et al. states Rock inhibition has little influence on cell death as treatment does not induce apoptosis or necrosis. Nothing in Zhang teaches that inhibition of ROCK would cause lethality of cancer cells that have a MYC abnormality. In fact, Zhang et al. instead states to the contrary that: “It should be noted that ROCK inhibition had little influence on cell death, as Y27632 treatment did not induce apoptosis or necrosis as determined by fluorescence-activated cell sorting analysis using fluorescein isothiocyanate-annexin V and propidium iodide staining (data not shown)”. Further, Applicant argues unexpected results with respect to the interaction between Myc and the dimethylfasudil.  The Examiner points out that the primary 
The following rejections are made:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 19 and 29-32 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012). 
Wen et al. teaches expression of dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil in treatment of acute megakaryoblastic leukemia.  The reference teaches decreased tumor burden of human CD41+ cells.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 5, 14, 16-17 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591).
Mali et al. teaches expression of oncogenic KITD816V, FLT3N51, and BCR-ABL in these cells results in constitutive activation of Rho kinases, which is completely inhibited in the presence of Rho kinase inhibitor dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil did not affect the activation of PKA, PKC, AKT, STAT3 or ERK MAPkinase. Furthermore, treatment of oncogenic KITD816V, FLT3N51 and BCR-ABL bearing cells with additional Rho kinase inhibitors (Y27632 and fasudil) also resulted in a dose dependent repression in ligand independent growth in a thymidine incorporation assay. The Mali reference relies on treatment of heterogeneous hematologic malignancies such as,  Myeloproliferative disorder (MPD) and acute myeloid leukemia (AML). The reference teaches tumor and human cells as in claims 29-32
Although, Mali et al. clearly teaches inhibition of oncogenes with the Rho kinase inhibitor dimethyl-fasudil, it fails to specify the MYC gene is above base level.
ZHANG, et. al teaches ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer in a patient with abnormal levels of the MYC gene. The motivation comes from the general teaching that the Rho kinase inhibitor dimethyl-fasudil inhibited expression of oncogenic cells.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of treating cancer with dimethyl-fasudil.  The recitation of testing levels of expression or finding an abnormality, is within the scope of treatment taught by the prior art.  In order, to treat any condition, .
Claims 5, 14, and 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591), and Li et al. (A global transcriptional regulatory role for c-Myc in Burkitt's lymphoma cells. Proc Natl Acad Sci U S A. 2003;100(14):8164-8169). 
Mali et al. teaches expression of oncogenic KITD816V, FLT3N51, and BCR-ABL in these cells results in constitutive activation of Rho kinases, which is completely inhibited in the presence of Rho kinase inhibitor dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil did not affect the activation of PKA, PKC, AKT, STAT3 or ERK MAPkinase. Furthermore, treatment of oncogenic KITD816V, FLT3N51 and BCR-ABL bearing cells with additional Rho kinase inhibitors (Y27632 and fasudil) also resulted in a dose dependent repression in ligand independent growth in a thymidine incorporation assay. The Mali reference relies on treatment of heterogeneous hematologic malignancies such as,  Myeloproliferative disorder (MPD) and acute myeloid leukemia (AML). The reference teaches tumor and human cells as in claims 29-32
Although, Mali et al. clearly teaches inhibition of oncogenes with the Rho kinase inhibitor dimethyl-fasudil, it fails to specify the MYC gene is above base level or the specific cancers.
ZHANG, et. al teaches ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc.
Li et al. teaches role for c-Myc in Burkitt’s lymphoma cells and that overexpression of c-Myc can cause malignant transformation, and that sustained tumor growth depends on its continued expression.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer in a patient with abnormal levels of the MYC gene. The motivation comes from the general teaching that the Rho kinase inhibitor dimethyl-fasudil inhibited expression of oncogenic cells.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of treating cancer with dimethyl-fasudil.  The recitation of testing levels of expression or finding an abnormality, is within the scope of treatment taught by the prior art.  In order, to treat any condition, the disease must be diagnosed, therefore, rendering obvious the step of receiving a cancer sample from a patient, and comparing levels of expression or finding abnormalities such as mutations, as recited in claims 21-28.
Claims 5, 14, 16-17 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth . 
Wen et al. teaches expression of dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil  in treatment of acute megakaryoblastic leukemia. The reference teaches decreased tumor burden of human CD41+ cells.
Although, Wen et al. clearly teaches inhibition of acute megakaryoblastic leukemia inhibitor dimethyl-fasudil, it fails to specify the MYC gene is above base level.
ZHANG, et. al teaches ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer in a patient with abnormal levels of the MYC gene. The motivation comes from the general teaching that the Rho kinase inhibitor dimethyl-fasudil inhibited expression of oncogenic cells.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of treating cancer with dimethyl-fasudil.  The recitation of testing levels of expression or finding an abnormality, is within the scope of treatment taught by the prior art.  In order, to treat any condition, the disease must be diagnosed, therefore, rendering obvious the step of receiving a cancer sample from a patient, and comparing levels of expression or finding abnormalities such as mutations, as recited in claims 21-28.
Claims 5, 14, and 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012)in view of . 
Wen et al. teaches expression of dimethyl-fasudil. Importantly, treatment of oncogene bearing cells with dimethy-fasudil  in treatment of acute megakaryoblastic leukemia.
Although, Wen et al.  clearly teaches inhibition of oncogenes with the Rho kinase inhibitor dimethyl-fasudil, it fails to specify the MYC gene is above base level or the specific cancers. The reference teaches decreased tumor burden of human CD41+ cells.
ZHANG, et. al teaches ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc.
Li et al. teaches role for c-Myc in Burkitt’s lymphoma cells and that overexpression of c-Myc can cause malignant transformation, and that sustained tumor growth depends on its continued expression.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer in a patient with abnormal levels of the MYC gene. The motivation comes from the general teaching that the Rho kinase inhibitor dimethyl-fasudil inhibited expression of oncogenic cells.  Hence a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results of treating cancer with dimethyl-fasudil.  The recitation of testing levels of expression or finding an abnormality, is within the scope of treatment taught by the prior art.  In order, to treat any condition, 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/LAYLA SOROUSH/Primary Examiner, Art Unit 1627